Citation Nr: 0828495	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  03-04 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than 
June 17, 1993, for the award of service connection for post-
traumatic stress disorder (PTSD) for accrued benefits 
purposes.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.  

(The appellant's motion to revise or reverse, on the basis of 
clear and unmistakable error (CUE), a July 24, 1991, Board of 
Veterans' Appeals (Board) decision that denied entitlement to 
service connection for PTSD, is the subject of a separate 
Board decision.)






REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

The veteran had active service from September 1971 to 
November 1975.  He died in August 2001.  The appellant is the 
veteran's surviving spouse.  

This matter came to the Board on appeal from a March 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada, in which it denied DIC 
under the provisions of 38 U.S.C.A. § 1318 and from the RO's 
April 2002 determination that it could not approve her claim 
for accrued benefits.  The appellant's disagreement with the 
determinations of the RO led to this appeal.  During the 
course of the appeal, the RO framed the accrued benefits 
issue in terms of entitlement to an effective date earlier 
than June 17, 1993, for the award of service connection for 
PTSD for accrued benefits purposes, and the appellant 
continued her appeal.  She testified at a Board hearing held 
at the RO in Portland, Oregon, in March 2004.  

In a decision dated in November 2004, the Board denied both 
of the appellant's claims.  She appealed to the United States 
Court of Appeals for Veterans Claims (Court), and in 
May 2007, the Court vacated the Board's November 2004 
decision and remanded for additional proceedings.  

In January 2008, the Board remanded the case to the RO for 
additional development, and it is now before the Board for 
further appellate consideration.  

The issue of entitlement to DIC under 38 U.S.C.A. § 1318 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  In a decision dated in July 1991, the Board denied a 
claim for service connection for PTSD that had been received 
March 29, 1990; the record before the Board did not include a 
diagnosis of PTSD nor was there evidence of record that 
corroborated the veteran's claimed stressors.  

2.  In a rating decision dated in July 2001, the RO granted 
service connection for PTSD effective June 17, 1993, based on 
receipt of service department records in existence at the 
time of the July 1991 Board decision; VA medical records 
dated in March 1990, but not of record at the time of the 
July 1991 decision, include a diagnosis of probable PTSD that 
was confirmed at later VA examinations.  

3.  The veteran died in August 2001, prior to the expiration 
of the appeal period pertaining to the July 2001 rating 
decision; the appellant appealed the June 17, 1993, effective 
date for the grant of service connection for PTSD.  



CONCLUSION OF LAW

The criteria for the assignment of an effective date of 
March 29, 1990, for the grant of service connection for PTSD, 
for accrued benefits purposes, have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 5108, 5110, 5121 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(c), 3.303, 3.304, 3.1000 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was recently amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 
Fed. Reg. 23353 (Apr. 30, 2008).  

Notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

In this case, in a letter dated in March 2008, the RO 
notified of the criteria for the award of accrued benefits, 
outlined the evidence of record, and explained how VA 
determines effective dates.  The RO notified the appellant 
that VA pays accrued benefits when a person dies before 
receiving a benefit to which he or she was entitled based on 
existing ratings, decisions, or evidence in the file at the 
time of death.  The Board acknowledges that the RO did not 
apprise the appellant of the relevance of 38 C.F.R. 
§ 3.156(c), pertaining to the date of receipt of service 
department records in the underlying claim for an earlier 
effective for the award of service connection for PTSD.  The 
Board observes, however, that the appellant, through her 
attorney, has made specific arguments concerning the 
application of that regulation to her accrued benefits claim, 
demonstrating actual knowledge of the evidence needed to 
substantiate her claim.  Thus, although there was failure in 
notice, it is harmless error, and the Board may proceed with 
consideration of the appeal.  
As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The RO notice was provided to the appellant in March 2008, 
and thereafter the appellant's attorney submitted additional 
argument.  The RO then readjudicated the accrued benefits 
claim and issued a supplemental statement of the case (SSOC) 
in April 2008.  The Court has held that a SSOC that complies 
with applicable due process and notification requirements 
constitutes a readjudication decision.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see also 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding a 
Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication of the claim.  As a 
matter of law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

As to the duty to assist, in an accrued benefits claim, the 
decision is to be made based on evidence in the file at date 
of the veteran's death.  38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000(a).  The Board recognizes that the Court has held 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Further, the 
Court has extended the doctrine of constructive possession to 
accrued benefits claims stating that entitlement to accrued 
benefits must be determined based on evidence that was either 
physically or constructively in the veteran's file at the 
time of his death.  Ralston v. West, 13, Vet. App. 108 
(1999).  In this case, the Board finds no indication of the 
existence any relevant records that could be considered to 
have been constructively of record at the date of the 
veteran's death.  

Background and analysis

Governing law and regulations provide that, upon the death of 
a veteran, periodic monetary benefits to which he was 
entitled, on the basis of evidence in the file at the date of 
death (accrued benefits) and due and unpaid for a period of 
not more than two years prior to death, may be paid to 
certain parties, including the veteran's surviving spouse.  
38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a).  A 
revision to the law regarding accrued benefits claims, 
enacted by Congress and signed by the President as the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, on 
December 16, 2003, amended 38 U.S.C.A. § 5121(a) by repealing 
the two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of award for accrued 
benefits.  This revision relates only to cases where the 
veteran's death occurred on or after the date of enactment, 
December 16, 2003, and thus it does not affect cases 
involving deaths of veterans prior to that time, as here.  

In a statement received at the RO in San Francisco, 
California, in June 1988, the veteran said he would like to 
be evaluated for PTSD.  In a letter dated in September 1988, 
the San Francisco RO said it must have specific stressors 
contributing to PTSD before it could evaluate his problem.  
The veteran did not respond to that letter, and in letter 
dated in December 1988, the RO stated it had not received the 
evidence requested in its September 1988 letter and it had 
therefore disallowed his claim.  The RO told the veteran that 
he could submit the requested evidence, but if it was not 
received within a year of the September 1988 letter, 
benefits, if established, could not be paid before the date 
of receipt of the evidence.  In the December 1988 letter, the 
RO notified the veteran of his appellate rights.  There is no 
indication that the veteran expressed disagreement with 
December 1988 disallowance of the PTSD service connection 
claim, and that decision became final.  38 U.S.C.A. § 4005 
(now § 7105).  

In March 1990, the RO in Portland, Oregon, received a 
statement from the veteran's representative stating the 
veteran wished to file for entitlement to service connection 
for PTSD.  

In March 1990, the veteran submitted a statement saying that 
while stationed at Clark Air Base in the Philippines in 1971 
and 1972 he volunteered for three different temporary duty 
assignments in Vietnam which took him to Nha Trang, Tan Son 
Nhut and Da Nang Air Bases and went from one transmitter site 
to another, which also took him to Hue, Bien Hoa, and Pleikeu 
in Vietnam.  

In a Post-Traumatic Stress Disorder Questionnaire, received 
in July 1990, the veteran identified his Air Force unit.  He 
said he did not remember the exact dates, but while he was 
that Da Nang Air Base, he and two other servicemen were asked 
to move into another barracks, but he chose not to and let 
another serviceman have his room.  The veteran said that that 
night 108mm came in and blew off the end of the barracks that 
had been his room.  He also said that one time when returning 
from Nha Trang to Da Nang he missed his flight and someone 
else got his room in the barracks, and again his room was 
blown off with incoming rockets.  The veteran said that on 
yet another occasion, while he was at Da Nang, he had coerced 
another buddy into doing his laundry while he went to the 
base theater, and 108mm fire came in and wiped out his buddy 
along with the laundry trailer and concrete pad leaving only 
a crater.  He also stated that at Nha Trang helicopters 
crashed not far from him, and people were burned and dead.  
The veteran named two other servicemen whom he said were with 
him a lot during these times.  He said he did not remember 
the names of other servicemen involved.  In the July 1990 
statement, the veteran reported that he had been treated at 
the VA hospital in Portland Oregon from January to 
February 1990 and at Emanuel Hospital in March 1990 with 
transfer to the VA hospital in March 1990.  He also said he 
was presently seeing doctors at an outpatient clinic.  

In his July 1990 statement the veteran said he felt guilty 
about coming back alive and felt guilty having others do what 
he was told to do and subsequently get killed while he was 
not.  The veteran said he has nightmares of the death, 
smells, and noise.  He also recalled a time in Da Nang with 
our own planes dropped 33 500-pound bombs on our on base, and 
he knew then he was dead.  

In a rating decision dated in late July 1990, the RO denied 
service connection for PTSD, the veteran filed a notice of 
disagreement, and perfected his appeal to the Board.  In its 
July 1991 decision, the Board denied service connection for 
PTSD on the basis that the evidence did not show the veteran 
had PTSD.  In a separate decision, the Board has determined 
that the July 1991 Board decision may not be reversed or 
revised on the basis of clear and unmistakable error.  

On June 17, 1993, the RO in Reno, Nevada, received statement 
from the veteran in which he said he wanted to reopen his 
claim for PTSD.  The RO subsequently denied reopening of the 
claim for service connection for PTSD, and the veteran 
perfected an appeal to the Board.  During the course of the 
appeal, the veteran submitted a copy of an in-service 
performance report dated in March 1973 and showing the 
veteran had been temporarily assigned to duties at Da Nang 
Air Base.  In a decision dated in November 1997, the Board 
determined that new and material evidence had been received 
to reopen the claim and remanded the case for additional 
development and adjudication of the PTSD service connection 
claim on the merits.  

While the case was in remand status, the RO contacted the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) (now know as the Army & Joint Services Records 
Research Center (JSRRC)) and requested assistance in 
corroboration of the veteran's claimed stressors.  In 
January 1999, USACRUR provided an extract from U.S. Air Force 
casualty data that documented an accidental bombing by 
friendly forces at Da Nang Air Base on January 8, 1973, and 
showed the accident resulted in two U.S. Air Force personnel 
being injured.  In addition, USACRUR provided extracts from 
Air Base Defense in the Republic of Vietnam 1961-73, which 
enumerated attacks on Da Nang Air Base during 1971-1973.  

The RO determined there was corroboration of that least one 
of the veteran's claimed stressors.  It based this 
determination on the veteran's personnel record, the evidence 
from USACRUR verifying an accidental bombing at Da Nang Air 
Base on January 8, 1973, and an entry in the veteran's 
service medical records showing that on January 9, 1973, the 
veteran was treated at the 95th Evacuation Hospital, which it 
noted was in Da Nang.  Based on this determination and 
medical evidence of PTSD related to the verified stressor, 
the RO granted service connection for PTSD, effective 
June 17, 1993, the date of receipt of the veteran's 
application to reopen the claim.  

The RO provided the veteran notice of this decision in early 
August 2001.  The Certificate of Death shows the veteran died 
in late August 2001.  

Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits 
requires that the application be filed within one year after 
the date of death.  Normally, there is no basis for an 
accrued benefits claim unless the individual from whom the 
accrued benefits claim derives had a claim for VA benefits 
pending at the time of death.  See Jones v. West, 136 F.3d 
1296 (Fed. Cir. 1998).  In Taylor v. Nicholson, 21 Vet. App. 
126 (2007), however, the Court clarified that, if a veteran 
died prior to the expiration of 1 year after the date of 
notice of an award or disallowance of VA benefits, his or her 
surviving spouse has up to one year after the date of such 
notice to file an accrued benefits claim.  In this case, the 
appellant filed her accrued benefits claim in October 2001, 
within a year of notice to the veteran regarding his PTSD 
service connection claim.  Her accrued benefits claim was 
timely filed, and the Board will proceed to adjudicate the 
merits of the claim of entitlement to an effective date 
earlier than June 17, 1993, for the award of service 
connection for PTSD, for accrued benefits purposes.  

The appellant has challenged the June 17, 1993, effective for 
the award of service connection for the veteran's PTSD.  She 
argues that upon receipt of the USASCRUR records, the 
veteran's March 1990 claim should have been reconsidered 
pursuant to 38 C.F.R. § 3.156(c) to determine whether he was 
entitled to an effective date earlier than June 17, 1993, the 
date on which he filed to reopen his PTSD claim.  

Generally, a prior final denial of claim may not be 
readjudicated without the submission of new and material 
evidence.  See 38 C.F.R. § 3.156(a).  A claim that is 
"reopened" under 38 U.S.C.A. § 5108 on the basis of "new 
and material evidence" from other than service department 
reports is essentially a new claim, rather than a 
continuation of the prior claim, and the effective date, 
should the benefit be awarded, is the date of receipt of the 
claim to reopen or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In contrast, 
where the claim is "reconsidered" on the basis of new and 
material evidence from service department reports under 
38 C.F.R. § 3.156(c), VA has consistently treated it as a 
true "reopening" of the original claim and a review of the 
former disposition in light of the service department reports 
that were considered to have been lost or mislaid, and the 
award of benefits is made retroactive to the date of the 
original claim.  See Spencer v. Brown, 4 Vet. App. 283, 293 
(1993); VA G.C. Digested Opinion (July 17, 1984) (stating 
there is "a longstanding VA policy treating supplemental 
service department reports correcting prior erroneous reports 
as providing a basis for an award of benefits based on the 
veteran's original claim").  

During the pendency of the appeal, VA revised 38 C.F.R. 
§ 3.156(c), but the general rule that service department 
records added to the file compel reconsideration rather than 
reopening has been consistent throughout.  See 
generally 38 C.F.R. § 3.156 (2001, 2007).  The stated purpose 
of revision of 38 C.F.R. § 3.156(c) was to include 
clarification of the regulation to reflect VA practices.  
See 70 Fed. Reg. 35388 (June 20, 2005) (proposed revision 
supplementary information); see also 71 Fed. Reg. 52455 
(Sept. 6, 2006) (final rule supplementary information).  In 
the supplementary information to the proposed rule VA 
explicitly stated that the reference to supplemental reports 
from the service department was not limited solely to 
misplaced records and cited CRUR records as an example of the 
type of records that are to be considered as long as the 
claimant provides "sufficient information for VA to identify 
and obtain the records."  This is reflected in the current 
version of 38 C.F.R. § 3.156(c).  Vigil v. Peake, 22 Vet. 
App. 63 (2008).  

In this case, the January 1999 USACRUR report relied upon 
service records in existence at the time of the denial of 
service connection in July 1991 and corroborated the 
veteran's report of claimed stressors received in July 1990.  
There is no question that the award of service connection was 
based in part on the USACRUR records.  Thus, the additional 
evidence from USACRUR falls into the exception created by 
38 C.F.R. § 3.156(c), and the claim may be considered to have 
been pending since March 29, 1990, the date of receipt of the 
claim decided by the Board in July 1991.    

The Board recognizes, as reported earlier, that the veteran 
filed his original claim for service connection for PTSD in 
June 1988.  The PTSD service connection claim may not, 
however, be considered to have been pending since the date of 
receipt of the claim in June 1988.  This is because, although 
requested to do so, the veteran did not submit a description 
of his claimed stressors prior to disallowance of his claim 
in December 1988, at which time the RO provided the veteran 
notice of his appellate rights.  Thus, at the time the RO 
decided the claim in December 1988, the veteran had failed to 
provide sufficient information for VA to identify and obtain 
the records it later obtained from USASCRUR, precluding 
application of the provisions of 38 C.F.R. § 3.156(c).  

In light of the foregoing, the proper effective date for 
service connection for PTSD will be the March 29, 1990, date 
of receipt of claim or date entitlement arose, which ever is 
later, or such other date as may be authorized by the 
provisions applicable to the previously decided claim.  
38 C.F.R. § 3.156(c)(3) (2007).  

In this case, there are VA medical records dated March 7, 
1990, which show the veteran underwent psychiatric evaluation 
at that time.  The report of the March 7, 1990, VA 
psychiatric evaluation was not of record at the time of the 
July 1991 Board decision that denied service connection for 
PTSD; it was first received in 1996.  In this regard, the 
Board notes that determining an effective date, such is not 
based upon the date of the submission of the evidence, but 
rather upon the date the evidence reflects entitlement to 
disability compensation arose.  See McGrath v. Gober, 14 Vet. 
App. 28, 35 (2000).  

At the March 7, 1990, VA psychiatric evaluation, the veteran 
reported that he had been a technician in the Air Force and 
went to various ground bases in Vietnam.  He said that 
through his own "screwing around" such as missing flights 
and sending other people to do his job, etc., he was 
convinced that he was directly responsible for several 
comrades being killed.  After mental status examination, the 
Axis I diagnoses included rule out PTSD (probable).  The 
psychiatrist noted that PTSD-related issues included profound 
survivor guilt and recurrent nightmares.  Later VA and 
private medical records confirmed the diagnosis of PTSD 
related to the veteran's Vietnam stressors, and the Board is 
satisfied there was medical evidence of PTSD related to 
service as of the date of the March 7, 1990, VA psychiatric 
evaluation.  Because March 29, 1990, the date of receipt of 
the PTSD service connection claim is the later of the two 
dates, it is the proper effective date for the award of 
service connection for PTSD.  



ORDER

Entitlement to an effective date of March 29, 1990, for the 
award of service connection for PTSD for accrued benefits is 
granted.  



REMAND

The issue that remains on appeal is entitlement to DIC under 
38 U.S.C.A. § 1318.  

VA will pay death benefits to the surviving spouse in the 
same manner as if the veteran's death were service connected 
if his death was not the result of his own willful misconduct 
and, at the time of death, he was receiving, or was entitled 
to receive compensation for a service-connected disability 
rated totally disabling if (1) the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death, (2) the disability 
was continuously rated totally disabling for a period of not 
less than five years from the date of the veteran's discharge 
or other release from active duty, or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  

The term "entitled to receive" means that at the time of 
his death, the veteran had service-connected disability rated 
as totally disabling, but was not receiving compensation 
because (1) VA was paying the compensation to his dependents, 
(2) VA was withholding the compensation to offset an 
indebtedness, (3) he had applied for compensation, but was 
not receiving total disability compensation due solely to 
clear and  unmistakable error in a VA decision, (4) he had 
not waived retired or retirement pay in order to receive 
compensation, or (5) VA was withholding payments as required 
by law.  38 C.F.R. § 3.22(b).  

The Board also notes that a 2005 amendment to 38 C.F.R. § 
3.22 provides an additional method for prevailing on section 
1318 claims where additional service department records are 
received that existed at the time of a prior VA decision, but 
were not considered.  That is, "entitled to receive" means 
that the veteran filed a claim during his lifetime and there 
is satisfaction of one of certain circumstances, which 
includes the situation in which additional evidence submitted 
to VA before or after the veteran's death, consisting solely 
of service department records that existed at the time of a 
prior VA decision but were not previously considered, 
provides a basis for reopening a claim finally decided during 
the veteran's lifetime and for awarding a total service-
connected disability rating retroactively in accordance with 
38 C.F.R. §§ 3.156(c) and 3.400(q)(2) for the relevant 
period.  38 C.F.R. § 3.22(b)(2).  In this case, the relevant 
period would be the 10 years immediately preceding the 
veteran's death.  See 38 C.F.R. § 3.22(a)(2).  

As explained in the decision that precedes this remand, the 
Board has determined that the proper effective for service 
connection for PTSD for accrued benefits purposes is 
March 29, 1990, and that determination derived from finding 
under the provisions of 38 C.F.R. § 3.156(c) that service 
department records provided a basis for reopening and 
reconsidering the PTSD service connection claim filed 
March 29, 1990.  The veteran died in August 2001, and at the 
time of his death service connection had been granted for 
PTSD effective June 17, 1993, with a 100 percent rating from 
that date.  As the initial rating to be assigned for PTSD 
from March 29, 1990, to the previously assigned service 
connection effective date of June 17, 1993, bears on the 
matter of whether to veteran was entitled to receive 
compensation for service-connected disability rated totally 
disabling for a period of 10 or more years immediately 
preceding death, the Board finds the issues are inextricably 
intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two or more issues are inextricably intertwined if 
one claim could have significant impact on the other).  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Id.  On remand, the RO should adjudicate 
the initial rating for the veteran's PTSD from March 29, 
1990, to the previously assigned service connection effective 
date of June 17, 1993 and readjudicate the claim of 
entitlement to DIC under 38 U.S.C.A. § 1318.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the initial rating for 
the veteran's service-connected PTSD 
from March 29, 1990, to June 17, 1993, 
for accrued benefits purposes.  

2.  Thereafter, readjudicate 
entitlement to DIC under 38 U.S.C.A. 
§ 1318.  If the claim remains denied, 
issue an appropriate supplemental 
statement of the case and provide the 
appellant and her attorney an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


